Citation Nr: 0214706	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  00-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1992 to September 1998.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which 
denied a rating in excess of 10 percent for sinusitis.  In 
the same decision, the RO denied a rating in excess of 30 
percent for the veteran's service-connected asthma.  In his 
substantive appeal, the veteran specifically noted that he 
was appealing only the rating for sinusitis. 

A videoconference hearing before the undersigned was held in 
May 2001.  This case was previously before the Board in 
August 2001, at which time it was remanded for additional 
development.  After readjudicating the claim on appeal, and 
with consideration given to the additional development, the 
RO issued a February 2002 decision which continued the 10 
percent rating for sinusitis.  


FINDING OF FACT

The veteran's chronic sinusitis is manifested by more than 
six non-incapacitating episodes per year with headaches, 
pain, and purulent discharge; chronic osteomyelitis following 
radical surgery or near constant sinusitis is not shown.  


CONCLUSION OF LAW

A 30 percent rating is warranted for the veteran's chronic 
sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.97, Code 6513 (2001).  




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2001)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it denied a rating in excess of 10 percent for 
sinusitis in January 2000, and has not reviewed the case 
under the regulations implementing the VCAA.  Nevertheless, 
after reviewing the claims folder, the Bord finds that, with 
regard to the issue at hand, there has been substantial 
compliance with the pertinent mandates in the VCAA and 
implementing regulations.  In the January 2000 RO decision, 
in a statement of the case issued in March 2000, and in 
supplemental statements of the case issued in April 2000 and 
February 2002, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
the claim of entitlement to an increased rating for 
sinusitis, and of what was of record.  While there has been 
no specific notice to the veteran advising him of his 
responsibilities in evidentiary development, in light of the 
fact that he has submitted some private records, and VA has 
obtained all other records identified, and arranged for 
examination, delaying this decision for such specific notice 
would serve no useful purpose. 

The RO has obtained the veteran's service medical records and 
all identified records of private medical care providers, and 
he has been accorded VA examinations.  There is no indication 
that there is any relevant evidence outstanding.  The Board 
finds that the RO has complied with the directives of the 
August 2001 remand.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In sum, development is complete to the extent 
possible; VA duties to inform and assist are met; and the 
veteran is not prejudiced by the Board's review of the case 
based on the current record. 

Background

Essentially, the veteran contends that his service-connected 
sinusitis is more disabling that the 10 percent rating 
currently assigned.  

Service medical records show that the veteran was initially 
treated for maxillary sinusitis while on active duty in 
February 1997.  Subsequent service medical records indicate 
additional treatment for sinusitis on numerous occasions.  
The veteran underwent turbinated cauterization in June 1997 
and a nasal polypectomy in September 1998.  By a December 
1998 rating decision, the RO granted service connection for 
sinusitis, rated 10 percent disabling.  

Postservice medical evidence includes an August 1999 VA TDRL 
examination, showing that the veteran reported 10 sinus 
infections during the prior year.  He complained that the 
September 1998 nasal polypectomy did not improve the symptoms 
of his sinus infections.  Examination of his nose revealed a 
polyp in the left nasal passage, and the right nasal passage 
was clear.  There was post-nasal drip in his oropharynx.  The 
diagnosis, in pertinent part, was recurrent sinusitis.  

On VA examination in December 1999, the veteran complained of 
recurrent sinusitis, with headaches and purulent discharge.  
He reported that he treated his sinusitis with antibiotics.  
A computed tomography (CT) scan showed ethmoid and maxillary 
sinus involvement.  Examination of his nose was negative 
except for post-nasal drainage.  The diagnosis, in pertinent 
part, was chronic and ethmoid sinusitis.  

Postservice medical evidence also includes records from a 
private medical care provider revealing the veteran has been 
treated for sinusitis by that physician since March 1998.  A 
July 2000 medical record from the private physician shows 
that the veteran complained of monthly sinus infections over 
the previous year.  He also reported that he continued to 
have significant nasal congestion and drainage.  It was noted 
that the veteran was on multiple pharmacotherapy to treat his 
recurrent sinusitis and asthma.  The physician's examination 
of the veteran's nose in July 2000 showed 4+ pale, boggy, 
swollen nasal mucosa and turbinates.  A polyp was seen in the 
right nasal passage.  The diagnosis, in pertinent part, was 
recurrent sinusitis, failed pharmacotherapy, status-post 
turbinate reduction surgery, and nasal polyposis.  The 
treatment plan shows that numerous medications were 
prescribed to treat the veteran's sinusitis and asthma.

At the May 2001 videoconference hearing, the veteran 
testified that he experienced flare-ups of sinusitis 
approximately 8 to 10 times yearly, and symptoms sometimes 
included bloody or thick green nasal discharge.  He testified 
that his nasal passages were often swollen, and were never 
clear on both sides.  He complained of headaches and sinus 
cavity pain associated with the flare-ups.  He stated that he 
presented for antibiotic treatment during flare-ups, and the 
treatment usually lasted between 5 and 21 days depending on 
the medication prescribed.  He reported that antibiotic 
treatment often "cleared up" the sinus condition, but 
sometimes failed to relieve his symptoms.  

In an August 2001 letter, the veteran's private physician 
emphasized that the veteran carried a diagnosis of recurrent 
sinusitis, with nasal polyposis and failed pharmacotherapy.  
The physician noted that the veteran had been started on 
nasal steroids, inhaled oral steroids, 
antihistamine/decongestants, and allergy shots.  The 
physician reported that the veteran was treated for sinus 
infections almost monthly, even on current pharmacotherapy 
and immunotherapy.  Although the veteran was currently on 
multiple medications, his sinus infections continued, and 
symptoms included postnasal drip and a decreased sense of 
smell.  The physician expressly noted that the veteran had 
more than six non-incapacitating episodes of sinusitis per 
year, characterized by headaches, pain, and purulent 
discharge.  

VA outpatient records dated from May 1999 to September 2001 
reveal continued diagnosis and treatment for chronic 
sinusitis.  A March 2000 outpatient record shows that the 
veteran presented with complaints of sinus drainage that was 
"sometimes bloody, somewhat with brownish or green 
discharge."  He also complained that his sinus symptoms were 
productive of headaches and pressure in his ears.  
Examination revealed that his oropharynx was clear, but there 
was increased nasal erythema.  There was no frontal sinus 
tenderness, but there was mild right maxillary sinus 
tenderness on palpation.  The diagnosis was chronic sinusitis 
with exacerbation.  The sinus condition was treated with 
Allegra and Augmentin; Motrin or Tylenol was prescribed for 
headaches.  

On VA examination in December 2001, the veteran recounted a 
history of several years of trouble with chronic nasal airway 
obstruction and frontal headaches.  He complained of frequent 
episodes of rhinorrhea, which at times was clear but at other 
times is green, and with associated blood.  He acknowledged 
that he found some relief from sinusitis symptoms with 
antibiotic therapy, which he underwent approximately "every 
three to four months or so."  The physician noted that the 
veteran had been taking chronic medications for his allergic 
rhinitis, including Vancenase and Allegra D.  He had allergic 
symptoms including sneezing, swelling, and watery eyes, that 
appeared seasonal and worsened in the springtime.  Anterior 
rhinoscopy revealed moderately enlarged inferior turbinates 
bilaterally with no purulent drainage noted on either side.  
The medial meatus was not well-viewed on either side.  The 
veteran's oral cavity and oropharynx were within normal 
limits.  The diagnosis was allergic rhinitis with chronic 
sinusitis.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's chronic sinusitis is rated under 38 C.F.R. 
§ 4.97, Code 6513 (Sinusitis, maxillary, chronic).  Under 
Code 6513, a 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain, and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
note following Code 6513 provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  

The Board finds that a 30 rating for chronic sinusitis is 
warranted.  The record shows that the veteran experiences 
chronic sinusitis on a regular basis, and his sinus 
disability is manifested by frequent, non-incapacitating 
recurrences with associated headaches and purulent discharge.  
As noted above, a private physician expressly noted that the 
veteran's sinus disability is productive of six or more non-
incapacitating episodes of sinusitis a year, with associated 
headaches, pain, and purulent discharge.  A previous clinical 
notation was to the effect that the veteran had monthly 
flare-ups of sinusitis.  The veteran himself has provided 
sworn testimony that he had 8-10 episodes of sinusitis the 
previous year.  He is competent to report the frequency of 
flare-ups; and his testimony is not inconsistent with the 
clinical record.  VA examinations have shown that, while the 
veteran's sinusitis symptoms may have been relatively mild on 
the specific dates of examination, VA physicians noted that 
he had frequent non-incapacitating episodes of chronic 
sinusitis each year.  

Finally, the Board notes that the competent evidence does not 
establish that the veteran's chronic sinusitis is manifested 
by chronic osteomyelitis following radical or by near 
constant sinusitis characterized by headaches, pain, and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries, so as to warrant further 
increase to the next higher, 50 percent, rating.  


ORDER

A 30 percent rating for sinusitis is granted, subject to the 
regulations governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

